              Case 1:16-cr-00398-SAG Document 51 Filed 06/03/21 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
UNITED STATES                                 *
                                              *
                                              *
                                              *
v.                                            *       Crim. Case No.: SAG-16-0398
                                              *
TEREZ SIMPSON,                                *
                                              *
          Defendant.                          *
                                              *
*         *       *     *      *      *       *       *       *      *       *       *

                                   MEMORANDUM OPINION

          On September 8, 2017, Terez Simpson pleaded guilty to one count charging unlawful

possession of a firearm after sustaining a prior felony conviction. ECF 28. United States District

Judge J. Frederick Motz sentenced Simpson to 96 months in prison, to be followed by three years

of supervised release. ECF 32. On February 16, 2021, Simpson filed a pro se Motion for

Compassionate Release, citing the COVID-19 pandemic, ECF 41. This Court has since received

Simpson’s supplemental records, along with an opposition filed by the Government. ECF 47, 50.

No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons that follow, Simpson’s

Motion will be denied.

     I.        LEGAL STANDARDS

          As part of the First Step Act, enacted in December, 2018, Congress expanded 18 U.S.C.

§ 3582(c), permitting courts to reduce an existing term of imprisonment where “extraordinary and

compelling reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A)(i); Pub. L. No. 115-

391, tit. VI, § 603(b), 132 Stat. 5194, 5239-41 (2018). While previously, any motion for

compassionate release had to be initiated by the Bureau of Prisons (“BOP”), the First Step Act

granted defendants the ability to move the Court for a reduction in their sentence for “extraordinary
           Case 1:16-cr-00398-SAG Document 51 Filed 06/03/21 Page 2 of 5



and compelling reasons.” § 603(b)(1). Before a defendant’s motion can be filed with the Court,

one of two conditions must be satisfied: (1) the defendant must have exhausted all administrative

remedies to appeal the BOP’s failure to bring a motion on his behalf, or (2) thirty days must have

lapsed “from the receipt of such a request by the warden of the defendant’s facility,” whichever is

earlier. Id. Once a motion is for compassionate release is properly filed, the Court follows a three-

step inquiry: (1) determining whether “extraordinary and compelling reasons” render the inmate

eligible for compassionate release; (2) considering whether the factors set forth in 18 U.S.C.

§ 3553(a) weigh in favor of a sentence reduction; and (3) ensuring that the reduction is “consistent

with applicable policy statements issued by the Sentencing Commission.”                    18 U.S.C.

§ 3582(c)(1)(A)(i); United States v. High, No. 20-7350, 2021 WL 1823289, at *3 (4th Cir. May 7,

2021).

   II.      ANALYSIS

         It appears that Simpson adequately exhausted his administrative remedies. See ECF 50 at

16-17 (Government acknowledgement that Simpson has met the administrative prerequisites).

However, even assuming that this gatekeeping requirement has been satisfied, Simpson’s Motion

fails to establish an “extraordinary and compelling reason” warranting further consideration of

compassionate release.

         Congress has charged the United States Sentencing Commission to “describe what should

be considered extraordinary and compelling reasons for sentence reduction” under

§ 3582(c)(1)(A). 28 U.S.C. § 994(t). In response, the Commission defined “extraordinary and

compelling reasons” to exist where (A) the defendant is suffering from a terminal or serious

medical condition; (B) the defendant is over sixty-five years old, has failing health, and has served

at least ten years or seventy-five percent of his sentence, whichever is less; (C) the caregiver of the



                                                  2
         Case 1:16-cr-00398-SAG Document 51 Filed 06/03/21 Page 3 of 5



defendant’s minor child dies or becomes incapacitated, or the defendant’s spouse or partner

becomes incapacitated and the defendant is the only available caregiver; or (D) “other reasons” as

determined by the BOP. See U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (A)–(D) (U.S.

Sentencing Comm’n 2018) [hereinafter “U.S.S.G.”]. Where the defendant files his own motion,

though, this Court has authority to consider any “extraordinary and compelling reason” a he might

raise, regardless of the BOP’s more limited definitions. See United States v. McCoy, 981 F.3d

271, 284 (4th Cir. 2020).

       Relevant to this case, the COVID-19 pandemic can, in certain circumstances, give rise to

an “extraordinary and compelling reason” for an inmate’s release under the First Step Act. High,

2021 WL 1823289, at *3; e.g., Wise v. United States, No. ELH-18-72, 2020 WL 2614816, at *6-

8 (D. Md. May 22, 2020); United States v. Gutman, No. RDB-19-0069, 2020 WL 2467435, at *2

(D. Md. May 22, 2020). In this Court’s view, the case law demonstrates that continued exposure

to COVID-19 in an incarcerative setting might convert a medical condition that might not

otherwise be deemed “serious” into a “serious medical condition . . . that substantially diminishes

the ability of the defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover.” See U.S.S.G. § 1B1.13 cmt. n. 1(A)(ii)(I).

       However, the fact that COVID-19 is present in a correctional facility is not alone sufficient

to qualify an inmate for compassionate release under the First Step Act. See United States v.

Williams, Crim. No. PWG-13-544, 2020 WL 1434130, at *3 (D. Md. Mar. 24, 2020) (Day, Mag.

J.) (“The existence of the present pandemic, without more, is not tantamount to a ‘get out of jail

free’ card.”). Instead, to qualify for compassionate release, an inmate must demonstrate that he

(1) has a condition that compellingly elevates his risk of becoming seriously ill, or dying, from

COVID-19, and (2) is more likely to contract COVID-19 in his particular institution than if



                                                3
          Case 1:16-cr-00398-SAG Document 51 Filed 06/03/21 Page 4 of 5



released. See, e.g., Wise, 2020 WL 2614816, at *6-7 (discussing the danger that COVID-19 poses,

and collecting cases finding that “serious chronic medical conditions and old age qualify” as

compelling reasons for compassionate release); United States v. Austin, Case No. 15-20609, 2020

WL 2507622, at *4-5 (E.D. Mich. May 15, 2020) (finding that even if the defendant’s petition was

timely, release would be improper, even though he both was immunocompromised and had heart

disease, because there were no COVID-19 cases at his prison), aff’d, 825 F. App’x 324 (6th Cir.

2020); United States v. Harper, Crim. No. 7:18-cr-00025, 2020 WL 2045381, at *3 & n.3 (W.D.

Va. Apr. 28, 2020) (release justified by the defendant’s age, heart condition, COPD, emphysema,

and asthma, coupled with the fact that the prison he was housed at had “the fourth largest number

of infections among federal prisons in the country”); United States v. Mel, No. TDC-18-0571, 2020

WL 2041674, at *3 (D. Md. Apr. 28, 2020); United States v. Shah, Case No. 16-20457, 2020 WL

1934930, at *2 (E.D. Mich. Apr. 22, 2020) (denying release, in part, because there were no

COVID-19 cases at the inmate’s facility, and the prison was making efforts to protect inmates).

       The analysis under the first prong of this two-part inquiry is heavily guided by the Center

for Disease Control’s (“CDC’s”) published risk factors for incurring a severe, life-threatening case

of COVID-19. People with Certain Medical Conditions, Ctrs. for Disease Control & Prevention,

https://tinyurl.com/y9chuzkm (last updated May 13, 2021). Simpson does suffer from asthma, and

moderate-to-severe asthma appears on the CDC’s list. Simpson’s medical records, however, do

not reflect that his asthma is moderate-to-severe. Instead, it is described as mild and well-

controlled.

       Even if Simpson were deemed to have one or more underlying conditions that elevated his

risk, however, he would not be automatically entitled to compassionate release. Simpson declined

to avail himself of a COVID-19 vaccine, authorized for emergency use by the FDA, when such



                                                 4
         Case 1:16-cr-00398-SAG Document 51 Filed 06/03/21 Page 5 of 5



vaccination was offered to him by the BOP. ECF 50-2. Courts now widely recognize that a refusal

to take preventative measures to protect oneself from COVID-19 undermines any assertion that

the risk of viral infection constitutes an extraordinary and compelling reason justifying release.

See, e.g., United States v. Martin, Case No. 1:05CR21, 2021 WL 1168696, at *2 (N.D. W. Va.

Mar. 26, 2021) (collecting cases), appeal docketed, No.21-6528 (4th Cir. Apr. 7, 2021); United

States v. Siegel, Cr. No. TDC-03-0393, 2021 WL 962491 (D. Md. Mar. 15, 2021) (premising a

decision to deny compassionate release, in part, on the fact that the defendant “has refused to

accept vaccination, a more direct means of protecting herself from COVID-19 than full release

from prison”), appeal docketed No. 21-6426 (4th Cir. Mar. 23, 2021). Any decision to the contrary

would create a perverse incentive in favor of declining the vaccine, undermining the BOP’s efforts

to protect its incarcerated population and to allow prison operations to return to some degree of

normalcy in the coming months. In fact, information available on the BOP’s website indicates

that there are no inmate or staff cases of COVID-19 at FCI Petersburg Medium, perhaps because

a significant number of its inmates and staff have been inoculated. See COVID-19 Coronavirus,

Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last updated June 2, 2021). At this

point in time, then, the COVID-19 pandemic does not create an extraordinary and compelling

reason permitting further review of Simpson’s motion, ECF 41, which will be denied by separate

order.



DATED: June 3, 2021                                    /s/
                                             Stephanie A. Gallagher
                                             United States District Judge




                                                5
